Citation Nr: 9928545	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-13 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a neuropsychiatric 
disability.  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant served on active duty from April 1957 to 
December 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1993 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.  

The Board notes that in the May 1993 rating decision, the RO 
denied the appellant's claim of whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for a neuropsychiatric disability.  The 
appellant appealed the above decision, and in a July 1996 
decision, the Board held that new and material evidence had 
been submitted and reopened the appellant's claim for service 
connection for a neuropsychiatric disability.  At that time, 
the Board remanded the case for additional development.  The 
claim has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  A neuropsychiatric disability was not manifested during 
service, and is not related to any incident of service.  

2.  There is no competent medical evidence of record of a 
nexus, or link, between the appellant's current back 
disability and the appellant's period of service.  


CONCLUSIONS OF LAW

1.  A neuropsychiatric disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 1998).

2.  The appellant's back disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records include his induction 
examination, dated in March 1957.  At that time, he was 
clinically evaluated as normal for psychiatric purposes.  The 
appellant's spine and other musculoskeletal were also 
clinically evaluated as normal.  The records further reflect 
that in July 1957, the appellant was hospitalized after 
injuring his back.  At that time, he stated that he hurt his 
back while picking up a foot-locker.  He was diagnosed with a 
lumbosacral strain, without joint involvement.  

The appellant's service medical records show that on November 
8, 1957, the appellant was hospitalized.  At that time, it 
was noted that he had been making somatic complaints which, 
according to his physicians, had no physical basis.  The 
examining physician stated that the appellant had been in the 
service for six months, and that he was having difficulty 
adjusting to military life.  The examiner indicated that 
according to the appellant, when he thought about the army, 
he felt "nervous and sick inside."  Upon mental status 
examination, the examiner reported that the appellant seemed 
"negativistic" to a slight extent, and that his favorite 
reply was "I don't know."  The appellant was oriented in 
the three spheres, and his association of ideas seemed to be 
"fairly closely knit."  The appellant volunteered 
practically no information and according to the examiner, it 
was difficult to obtain adequate information from him.  The 
appellant's affect was slightly flattened, his insight seemed 
limited, and his judgment seemed to be slightly impaired.  
The appellant indicated that he had always been nervous.  He 
noted that he disliked the Army and that he wanted to be 
discharged.  The examiner stated that throughout the 
interview, the appellant had somewhat of a hostile, pouting 
attitude.  The initial impression was schizoid personality 
versus passive-aggressiveness.  

According to the records, during the appellant's 
hospitalization, the appellant also complained of a backache.  
At that time, he stated that in February 1957, prior to his 
enlistment, he was involved in a car accident.  The appellant 
stated that at the time of the accident, an x-ray was taken 
of the his lumbosacral spine.  According to the appellant, 
the x-ray was negative for any fracture, but he was advised 
to undergo physical therapy.  He indicated that after a few 
days, his pain subsided and he no longer felt any pain.  
According to the appellant, in July 1957, he once again 
injured his back while lifting a foot-locker.  The appellant 
noted that he was placed in a body cast for a few days, and 
that he was subsequently fitted with a back brace.  He 
revealed that his back pain continued, but that at present, 
he felt the pain less frequently.  

The appellant's service medical records reflect that upon his 
discharge from the hospital, he was diagnosed with passive-
aggressive reaction, chronic, moderate, manifested by 
inefficiency, passive obstructionism, pouting, and 
negativism.  The examiner stated that the appellant had a 
character-behavior disorder, and he recommended that the 
appellant be separated from the military.  According to the 
examiner, the appellant's disorder did not occur in the line 
of duty and it existed prior to service.  The records show 
that the appellant was subsequently discharged in December 
1957.  The appellant's separation examination, dated in 
December 1957, reflects that at that time, in response to the 
question as to whether the appellant had ever had or if he 
currently had frequent trouble sleeping, depression or 
excessive worry, and/or nervous trouble of any sort, the 
appellant responded "yes."  The appellant was clinically 
evaluated as normal for psychiatric purposes, and his spine 
and other musculoskeletal were clinically evaluated as 
normal.  The examining physician noted that there were no 
significant abnormalities.  

In January 1959, the appellant underwent a VA psychiatric 
evaluation.  At that time, he stated that he felt a little 
bit nervous.  Upon mental status evaluation, the examining 
physician stated that the appellant was not hostile and that 
he could think clearly.  Memory for recent and remote events 
was good, and his affect was within the normal range.  Stream 
of speech was spontaneous, relevant, and coherent, and he 
denied any delusions.  The appellant noted that occasionally 
he got depressed.  The diagnosis was of passive aggressive 
personality, passive aggressive type.  

In February 1994, a hearing was conducted at the RO.  At that 
time, the appellant testified that during service, he 
developed a nervous disorder and a back disability.  (T.2).  
The appellant indicated that prior to his enlistment into the 
military, he had never been treated for a nervous disorder.  
(T.8).  He stated that during service, he had a nervous 
breakdown and was hospitalized.  (T.8,9).  The appellant 
reported that he was subsequently discharged from the 
military.  (T.9,10).  According to the appellant, following 
his discharge, he did not seek treatment for his nervous 
condition.  (T.10).  The appellant indicated that at present, 
he was not receiving any treatment for his nervous disorder, 
and he was also not taking any medication in connection with 
his disorder.  (T.11).

In the appellant's February 1994 hearing, the appellant 
testified that although he was in a car accident prior to his 
enlistment into the military, he did not hurt his back at 
that time.  (T.2,3).  He indicated that at the time of his 
accident, he was treated for whiplash but he was not treated 
for a back disability.  (Id.).  According to the appellant, 
during service, he injured his back while lifting a foot-
locker.  (T.3).  The appellant reported that at that time, he 
was told by his physicians that an x-ray showed something on 
his spine, and he was subsequently placed in a body cast.  
(T.3,4).  He noted that he had to continue to wear the body 
cast, but that he could remove the cast at night.  (T.4).  
The appellant stated that following service, he continued to 
have back pain, but he did not seek medical treatment for the 
pain.  (T.5).  According to the appellant, at present, he 
still had chronic back pain.  (Id.).  He reported that he was 
not currently under a doctor's care for the pain, and that 
the last time he saw a physician for his back pain, the 
doctor did not give him a specific diagnosis.  (T.5,7).  The 
appellant indicated that he took pain pills on a daily basis.  
(T.5).  

In a November 1996 decision, the Board remanded this case.  
At that time, the Board stated that while the appellant was 
in the military, he was diagnosed with a personality 
disorder.  The Board noted that a personality disorder, which 
was a constitutional or developmental abnormality, was not 
service-connectable pursuant to 38 C.F.R. § 3.303(c).  Under 
38 U.S.C. § 1110, service connection can only be granted for 
disability resulting from "disease or injury" that is 
incurred in or aggravated by service, and, under 38 C.F.R. § 
3.303(c), a personality disorder is not a disease or injury 
within the meaning of that legislation.  However, in the 
November 1997 decision, the Board indicated that the VA 
General Counsel had recently held that it was possible that 
many such defects could have been subjected to a superimposed 
disease or injury and that if, during the appellant's 
military service, a superimposed disease or injury occurred, 
it was possible that service connection was warranted for the 
resulting disability.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); see Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  
Thus, the Board determined that the RO had to consider 
whether any pre-existing disability underwent a permanent 
increase in severity during service beyond the natural 
progress of that disability.  Moreover, in regards to the 
appellant's back disability, the Board noted that although 
the appellant contended that he had originally injured his 
back during service, in the RO's May 1993 rating decision 
which denied service connection for a back disability, the RO 
referred to the appellant's pre-service history of a back 
injury from a car accident.  However, the Board stated that 
the appellant's entrance examination was negative for any 
complaints or findings of a back disability.  Therefore, the 
Board concluded that the RO had to address the issue of 
whether the appellant has a back disability, and if he did, 
whether it pre-existed service and was not aggravated by 
service.  

In the Board's November 1996 remand decision, the Board 
requested that the appellant be afforded a VA examination by 
a board certified psychiatrist, if available, to determine 
the nature, extent, and the date of onset of the appellant's 
neuropsychiatric disability, to include a personality 
disorder.  After reviewing all pertinent medical records, the 
examiner was specifically requested to off an opinion with 
respect to (1) whether there was clear and unmistakable 
medical evidence that the neuropsychiatric disability existed 
prior to service, (2) if so, whether the neuropsychiatric 
disability worsened during service, (3) if it did worsen, 
whether it was at least as likely as not that the preexisting 
neuropsychiatric disability underwent a permanent increase in 
severity during service beyond the natural progress of the 
disability.  The examiner was also requested to provide an 
opinion as to (4) the likelihood that the neuropsychiatric 
symptoms in service rendering the appellant more susceptible 
to symptomatic manifestations of the disability subsequently, 
and (5) whether a worsening of the disability could 
reasonably have been expected to have been found at the time 
of the appellant's separation from service.  A complete 
rationale for all opinions expressed was to be provided.

In the November 1996 remand, the Board also requested that 
the appellant be afforded a VA examination by a board 
certified orthopedist, if available, to determine the nature, 
extent, and date of onset of any back disability found to be 
present.  After reviewing all pertinent medical records, the 
examiner was specifically requested to offer an opinion with 
respect to (1) whether there was clear and unmistakable 
medical evidence that the appellant's back disability existed 
prior to service, (2) if so, whether the back disability 
worsened during service, (3) if it did worsen, whether it was 
at least as likely as not that the preexisting back pathology 
underwent a permanent increase in severity during service 
beyond the natural progress of the disability.  The examiner 
was further requested to provide an opinion as to (4) the 
likelihood that the back disability symptoms in service 
rendered the appellant more susceptible to symptomatic 
manifestations of the disability subsequently, and (5) 
whether a worsening of the disability could reasonably have 
been expected to have been found at the time of the 
appellant's separation from service.  A complete rationale 
for all opinions expressed was to be provided.

In November 1996, the appellant underwent a VA psychiatric 
evaluation.  At that time, the appellant stated that he felt 
nervous and depressed, similar to the way he felt during 
service.  Upon mental status evaluation, the appellant's 
judgment was intact, and he was oriented times three.  The 
appellant's intelligence was average, and he had no 
hallucinations.  The appellant was despondent, but not 
suicidal.  The examining physician stated that the appellant 
did not undergo any psychological tests or a brain scan.  The 
diagnosis was of a generalized anxiety disorder.  In December 
1996, the examiner submitted an addendum to the November 1996 
report.  At that time, the examiner indicated that the 
appellant had no prior psychiatric help "before service-
connected injury," and that his anxiety could have worsened 
upon separation from the Army.   

In November 1996, the appellant underwent a VA orthopedic 
examination.  At that time, he complained that he had low 
back pain with left greater than right radicular pain.  The 
physical examination showed that there were no postural 
abnormalities or fixed deformities.  Musculature of the back 
was normal.  The appellant was able to flex with his hands 
going to mid tibia.  Backward extension, left and right 
lateral extension, and left and right rotation were all 
normal.  The examiner noted that there was cervical pain with 
rotation, and there was no evidence of any neurological 
involvement.  An x-ray of the appellant's lumbosacral spine 
was interpreted as showing well maintained intervertebral 
spaces.  The x-ray was negative for spondylolisthesis and 
negative for compression deformities.  There were minimal 
degenerative changes in the lumbar vertebrae.  Following the 
physical examination and a review of the x-ray, the examining 
physician diagnosed the appellant with mild degenerative disc 
disease of the lumbar spine.  

Following the appellant's 1996 VA examinations, the RO 
determined that the examinations were inadequate because they 
did not provide all of the information mandated by the 
Board's November 1996 remand decision.  Accordingly, in 
January and February 1999, the appellant underwent additional 
examinations.  

In January 1999, the appellant underwent a VA orthopedic 
examination.  At that time, he gave a history of his in-
service back injury.  The appellant indicated that subsequent 
to that injury, he had suffered from chronic back pain.  He 
stated that at present, he had neck and back pain along the 
entire course of his spine.  He denied any radiating pain 
below his elbows and knees, but he complained of buttock and 
posterior thigh pain.  

The physical examination showed that there was no pain with 
palpation of cervical, thoracic, and lumbar spine.  Range of 
motion for the lumbar spine was extension to 20 degrees and 
flexion to 45 degrees.  Lateral bending was to 30 degrees, 
bilaterally, and rotation was to 25 degrees, bilaterally.  
There was mild paraspinal tenderness and there was no 
costovertebral angle tenderness.  The appellant walked with a 
normal reciprocal heel to toe gait, and muscle strength was 
5/5 throughout the upper and lower extremities including 
deltoids, triceps, and biceps.  There was no radicular pain 
with straight leg raising bilaterally.  An x-ray of the 
lumbar spine showed that there was normal lordosis with no 
evidence of fractures.  There were mild degenerative changes 
of the facet joints at the lower lumbar levels.  Following 
the physical examination and a review of the x-ray, the 
examining physician diagnosed the appellant with subjective 
low back pain of 30 plus years duration.  The examiner noted 
that there were no objective physical findings or deficits, 
and that there was radiographic evidence of age appropriate 
facet degeneration in the lumbar spine.  

A VA psychiatric examination was conducted in January 1999.  
At that time, the appellant gave a history of his in-service 
psychiatric treatment.  The appellant indicated that since 
his discharge from the military, he had not received any 
psychiatric care.  He indicated that at present, he usually 
felt fine emotionally, although some days he felt 
"jittery."  The appellant denied feeling depressed and he 
also denied having typical panic symptoms.  He noted that he 
had difficulty staying asleep.  

Upon mental status evaluation, the appellant did not appear 
anxious or depressed, and he answered questions briefly and 
volunteered little information.  There were no delusions or 
hallucinations elicited and behavior was appropriate except 
that the appellant offered little in the way of content.  The 
appellant did not have any suicidal or homicidal thoughts.  
He was well oriented to person, place, and time.  The 
appellant remembered certain things from the past but not 
much about when he was hospitalized in the Army.  No panic 
attacks were reported.  The examiner noted that the diagnosis 
was deferred until psychological testing was completed.  

In February 1999, the appellant underwent psychological 
testing.  At that time, he stated that he had been ashamed 
his whole life about having been diagnosed with a psychiatric 
problem during service.  In regards to the test results, the 
examining physician indicated that the appellant obtained 
psychometrically valid profiles.  Test results were not 
supportive of a clinical personality disorder or even 
abnormal personality traits.  The appellant's response style 
indicated someone who answered the test questions in a frank 
and open manner, but that the appellant had a tendency of 
presenting himself in a favorable light.  Results also showed 
that the appellant had good ego strength, effective emotional 
defenses, good contact with reality, and effective coping 
skills.  The appellant's profile indicated that he might have 
been somatically preoccupied and prone to episodic 
depression.  At present, it appeared that the appellant's 
depression was mild and stemming from the two following 
sources; (1) painful memories from being labeled with a 
psychiatric disorder which he perceived as having 
significantly compromised his life, and (2) his perceived 
chronic orthopedic problems.  

In the appellant's February 1999 psychological testing, the 
examiner stated that in regards to a diagnosis, the previous 
diagnosis of passive-aggressive reaction, which was later 
called a personality disorder, was not supported by the 
diagnostic clinical interview, psychometric instruments, or 
the appellant's reported life history pre and post military.  
For example, the appellant had reported no authority problems 
growing up and no problems with his military superiors, or 
with bosses at work.  According to the examiner, although the 
appellant was experiencing mild episodes of depression, it 
did not rise to the level of a clinically significant 
disorder, and more specifically, there was no evidence of 
passive-aggressive personality disorder or generalized 
anxiety disorder.  Accordingly, the diagnoses included the 
following: (Axis I) none, (Axis II) obsessive features, (Axis 
III) chronic back pain, and (Axis V) a Global Assessment of 
Functioning (GAF) score of 80.

In March 1999, the VA examiner from the appellant's January 
1999 VA psychiatric examination submitted a report which 
specifically addressed the questions from the Board's remand 
decision.  At that time, the examiner noted that he had 
reviewed the appellant's psychological testing results.  The 
examiner then diagnosed the appellant with the following: 
(Axis I) none, anxiety and sleep patterns which did not rise 
to the level of Diagnostic and Statistical Manual (DSM)-IV 
diagnosis, (Axis II) obsessive features, but not rising to 
the level of any personality diagnosis, (Axis III) chronic 
back pain and anxiety which possibly augmented the obsessive 
features, and (Axis V) a GAF score of 80.  According to the 
examiner, there was no support for the appellant's original 
diagnosis of a passive-aggressive personality/reaction.  

In response to the question as to whether there was clear and 
unmistakable medical evidence that the neuropsychiatric 
disability existed prior to service, the examiner stated that 
personality disorders were thought to be due to inherited and 
developmental experiences, and that they were mostly in place 
by early adulthood.  Individuals with personality disorders 
often did not realize that they had a problem so usually, 
they did not seek treatment on their own.  According to the 
examiner, the diagnosis in question, passive-aggressive 
personality/reaction, had a low degree of reliability, 
especially in a military situation.  The examiner indicated 
that the diagnosis of passive-aggressive personality/reaction 
was no longer a diagnosis fully recognized by the latest DSM-
IV.  Thus, in light of the above, it was the examiner's 
opinion that there was no "clear and unmistakable" evidence 
that the appellant had a neuropsychiatric disability prior to 
service, and the psychological testing did not support the 
previous diagnosis of passive-aggressive 
personality/reaction.  According to the examiner, in regards 
to the question as to the likelihood that the 
neuropsychiatric symptoms in service rendered the appellant 
more susceptible to symptomatic manifestations of the 
disability subsequently, the examiner noted that there was no 
evidence of a subsequent disability.  The examiner indicated 
that if the appellant had a personality disorder at the time 
of his separation, which the examiner doubted, and if the 
personality disorder was of the passive-aggressive type 
according to the nomenclature of the time which was no longer 
accepted, and if there was evidence that it existed prior to 
his service time, which was not his opinion, then, yes, it 
could have been aggravated by circumstances of military life 
and it could have been detectable. 

In March 1999, the RO determined that the appellant's January 
1999 orthopedic examination was still inadequate.  
Accordingly, the appellant's claims file was returned to 
W.J.H., M.D., the VA examiner from the appellant's January 
1999 VA examination.  In March 1999, Dr. H. submitted an 
addendum to his January 1999 examination report.  At that 
time, Dr. H. stated that the appellant was found to have 
subjective complaints of low back pain without any objective 
physical findings or deficits; i.e., he complained of back 
pain but the physicians could find no reason for objective 
causes of back pain.  According to Dr. H., the changes which 
were seen on the appellant's x-rays were age specific changes 
of degenerative arthritis which, in fact, did not necessarily 
correlate with the subjective complaints of back pain.  


II.  Analysis

Initially, the Board finds that the appellant's claims are 
well grounded in accordance with 38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998) in that his claims are plausible based 
upon the clinical evidence of record and the evidentiary 
assertions provided by the appellant that are within the 
competence of lay party.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990);  King v. Brown, 5 Vet. App. 19 (1993).  Once it has 
been determined that a claim is well grounded, VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to that claim.  38 U.S.C.A. § 5107.

In this regard, in November 1996, the Board remanded this 
case and requested that the RO obtain additional records, VA 
or private, inpatient or outpatient.  The RO was then to 
schedule the appellant for a VA examination by a board 
certified psychiatrist, if available, to determine the 
nature, extent, and date of onset of the appellant's 
neuropsychiatric disability, to include a personality 
disorder.  The RO was also to schedule the appellant for a VA 
examination by a board certified orthopedist, if available, 
to determine the nature, extent, and date of onset of any 
back disability found to be present. 

The Board observes that in a July 1996 letter from the RO to 
the appellant, the RO requested that the appellant identify 
all physicians or facilities that had treated him for his 
neuropsychiatric and back disabilities.  In September 1996, 
the appellant submitted VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs.  At that time, he noted that he had received medical 
treatment at the Ireland Army Hospital in Fort Knox, Kentucky 
in 1957.  The Board observes that the appellant's service 
medical records, which include the above records, have 
already been associated with the claims file.  Also in 
September 1996, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he stated that 
following his separation from the military, he did not seek 
any treatment for his neuropsychiatric and back disabilities.  
In addition, the Board notes that in November 1996 and 
January 1999, the appellant underwent VA psychiatric and 
orthopedic examinations.  Moreover, in February 1999, the 
appellant underwent psychological testing.  Therefore, in 
light of the above, the Board is satisfied that all available 
relevant evidence is of record and that the statutory duty to 
assist the appellant in the development of evidence pertinent 
to these claims have been met.  

In the instant case, the appellant contends that prior to his 
entrance into the military, he did not have any psychiatric 
and/or back disabilities.  The appellant maintains that 
during service, he suffered a nervous breakdown, and he also 
injured his back while lifting a foot-locker.  The appellant 
states that following his back injury, he developed back 
pain.  According to the appellant, following his discharge 
from the military, he continued to suffer from a psychiatric 
disability, and he also continued to suffer from chronic back 
pain.  In this regard, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Layno v. Brown, 6 Vet. App. 465 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, when the determinative issues involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that his neuropsychiatric and back disabilities are 
related to service, is not competent evidence.  

The Board notes that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the Court 
of Appeals for Veterans Claims (Court), lay observation is 
competent.  In Savage v. Gober, 10 Vet. App. 489 (1997), the 
Court observed that a claimant may obtain the benefit of 
38 C.F.R. § 3.303 (b) by showing a continuity of 
symptomatology.  The Court noted that an appellant's 
assertion of continuity of symptomatology, in and of itself, 
may be sufficient to well ground a claim.  As stated above, 
the Board has determined that the appellant's claims are well 
grounded. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In addition, regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (1998).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service."  38 C.F.R. § 3.303(d) 
(1998).

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated.  38 U.S.C.A. § 1111 (West 1991).  Only such 
conditions as are recorded in examination reports are to be 
considered as "noted".  The veteran's reported history of 
the pre-service existence of a disease or injury does not 
constitute notations of such disease or injury, but is 
considered with all other evidence in determining if the 
disease or injury pre-existed service.  See Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); 38 C.F.R. § 3.304(b).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to induction and was not aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1153.  In each case, the Board 
is required to provide an adequate statement of reasons and 
bases for its any conclusion that the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
See Crowe v. Brown, 7 Vet. App. 228, 245 (1994).  Moreover, 
in rebutting the presumption of soundness, the Board must 
also produce independent medical evidence in support of its 
conclusion.  See Paulson, 7 Vet. App. at 471.


A.  Service Connection for a Neuropsychiatric Disability

The Board notes that the appellant's service medical records 
show that in November 1957, the appellant was diagnosed with 
passive-aggressive reaction, chronic, moderate, manifested by 
inefficiency, passive obstructionism, pouting, and 
negativism.  The Board further observes that although the 
appellant's service medical records reflect that the 
appellant's above diagnosed personality disorder existed 
prior to service, there is no independent medical evidence 
that shows that the appellant's personality disorder pre-
existed his period of service.  See Paulson, 7 Vet. App. at 
471.  As stated above, although the service medical records 
indicate that the appellant's personality disorder existed 
prior to service, upon the appellant's entrance examination, 
in March 1957, the appellant was evaluated as normal for 
psychiatric purposes.  In addition, in the appellant's 
February 1994 hearing, he testified that prior to his 
enlistment into the military, he had never been treated for a 
psychiatric disorder.  (T.8).  Moreover, in the appellant's 
January VA psychiatric examination, the examiner stated that 
not only did he think that there was no "clear and 
unmistakable" evidence that the appellant had a 
neuropsychiatric disability prior to service, but it was his 
opinion that current psychological testing did not support 
the previous diagnosis of passive-aggressive 
personality/reaction. 

The Board notes that the Court has held that without 
independent medical evidence of a pre-service disorder, the 
provisions of 38 C.F.R. § 3.303(c), relating to pre-existing 
conditions noted in service, are not sufficient to support a 
finding that a disorder pre-existed active duty based solely 
on the veteran's account of his medical history.  Paulson, 7 
Vet. App. at 471.  Accordingly, VA may not rely on the 
regulation as a substitute for the requirement of independent 
medical evidence.  Id.  Therefore, while the appellant's 
service medical records indicate that the appellant's 
personality disorder existed prior to service, the record is 
negative for any independent medical evidence which indicates 
that the appellant's personality disorder, and any other 
psychiatric disorder, pre-existed his service.  Accordingly, 
the preponderance of the evidence does not establish by 
independent medical evidence that the appellant's personality 
disorder, or any other psychiatric disorder, existed prior to 
his period of active duty.  

In light of the above, the next question for the Board to 
address is whether the appellant currently suffers from a 
neuropsychiatric disability, and if he does, whether it was 
incurred in service.  The Board observes that in regards to 
the appellant's in-service diagnosed personality disorder, as 
previously stated, a personality disorder is not a disease or 
injury within the meaning of applicable legislation, and 
therefore, is not service-connectable.  See 38 C.F.R. § 
3.303(c) (1998).  

The Board further notes that the only current diagnosis of a 
psychiatric disorder is from the appellant's November 1996 VA 
psychiatric examination.  At that time, the examiner 
diagnosed the appellant with a generalized anxiety disorder.  
In addition, the examiner suggested that the appellant's 
anxiety disorder originated in service and that it was 
possible that his anxiety disorder worsened after his 
discharge.  However, the Board observes that the appellant's 
service medical records are negative for any complaints or 
findings of a generalized anxiety disorder.  Moreover, 
although the appellant's December 1957 separation examination 
reflects that at that time, in response to the question as to 
whether the appellant had ever had or if he currently had 
frequent trouble sleeping, depression or excessive worry, 
and/or nervous trouble of any sort, the appellant responded 
"yes," the appellant was still clinically evaluated as 
normal for psychiatric purposes.  The Board further notes 
that the VA examiner from the November 1996 VA examination 
stated that the appellant had no prior psychiatric help 
"before service-connected injury," and that his anxiety 
could have worsened upon separation from the Army.  The Board 
observes that the appellant is not service-connected for any 
disability, including a neuropsychiatric disability.  
Moreover, there is no documented medical evidence of post-
service treatment for an anxiety disorder.  Thus, in light of 
the above, it is the Board's determination that clearly, the 
VA examiner's opinion that it was possible that the 
appellant's current anxiety disorder originated during 
service was based on the history that was related by the 
appellant.  Such diagnosis can be no better than the facts 
alleged by him and does not show that the claimed anxiety 
disorder was incurred in or aggravated by service.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

Additionally, the Board observes that although the appellant 
was diagnosed with a generalized anxiety disorder in the 
November 1996 VA examination, the results of the appellant's 
January 1999 VA psychiatric examination, and of his February 
1999 psychological testing, show that the appellant does not 
currently suffer from a neuropsychiatric disability.  At the 
time of the appellant's February 1999 psychological testing, 
the appellant was diagnosed with the following: (Axis I) 
none, (Axis II) obsessive features, (Axis III) chronic back 
pain, and (Axis V) a GAF score of 80.  The Board observes 
that "Axis I" refers to a current clinical disorder.  Thus, 
in light of the above, the examiner from the appellant's 
February 1999 psychiatric evaluation stated that in his 
opinion, the appellant did not have a current clinical 
psychiatric disorder.  The examiner noted that test results 
were not supportive of a clinical personality disorder or 
even abnormal personality traits.  The examiner further 
indicated that in regards to a diagnosis, the previous 
diagnosis of passive-aggressive reaction, which was later 
called a personality disorder, was not supported by the 
diagnostic clinical interview, psychometric instruments, or 
the appellant's reported life history pre and post military.  
According to the examiner, although the appellant was 
experiencing mild episodes of depression, it did not rise to 
the level of a clinically significant disorder, and more 
specifically, there was no evidence of passive-aggressive 
personality disorder or generalized anxiety disorder.  
Moreover, in the appellant's January 1999 VA psychiatric 
examination, the examiner also concluded that the appellant 
did not have a current clinical psychiatric disorder.  The 
examiner further stated that there was no support for the 
appellant's original diagnosis of a passive-aggressive 
personality/reaction.  

The Board also observes that while the examiner from the 
appellant's January 1999 VA examination was able to review 
the appellant's psychological testing results, the examining 
physician from the appellant's November 1996 VA examination 
specifically stated that the appellant did not undergo any 
psychological tests or a brain scan.  Thus, in light of the 
above, and given the discrepancies between the examiner from 
the appellant's November 1996 VA examination and the opinions 
provided by the examiners from the appellant's January and 
February 1999 VA examinations, as well as the fact that the 
November 1996 VA examiner's opinion was not based on a fully 
factual foundation, the Board finds that the VA examiner's 
opinion from the appellant's November 1996 VA examination 
lacks credibility, and is therefore of little probative value 
as to the issue of service connection.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) ("It is the responsibility of the BVA . . 
. to assess the credibility and weight to be given the 
evidence"); see also Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993) (An opinion based on an inaccurate factual premise 
has no probative value).

As previously stated, the Court has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
Rabideau, 2 Vet. App. at 141, 143.  Thus, in light of the 
above, it is the Board's determination that in the instant 
case, there is no competent medical evidence showing a 
current medical diagnosis of a neuropsychiatric disability.  
As indicated above, the VA examiners from the appellant's 
January and February 1999 VA examinations both concluded that 
the appellant did not have a current clinical psychiatric 
disorder.  Therefore, the Board observes that without any 
current clinical evidence confirming the presence of a 
neuropsychiatric disability, service connection must be 
denied.  


B.  Service Connection for a Back Disability

As previously stated, in a May 1993 rating decision, the RO 
denied the appellant's claim of entitlement to service 
connection for a back disability.  At that time, the RO 
referred to the appellant's pre-service history of a back 
injury from a car accident.  In this regard, the appellant's 
service medical records reflect that while the appellant was 
hospitalized in November 1957, he stated that prior to his 
enlistment, he was involved in a car accident.  The appellant 
indicated that while x-rays of his lumbosacral spine were 
negative for any fracture, he was advised to undergo physical 
therapy.  He indicated that after a few days, his pain 
subsided and he no longer felt any pain.  The appellant's 
service medical records also show that in July 1957, the 
appellant injured his back while picking up a foot-locker.  
At that time, he was diagnosed with a lumbosacral strain, 
without joint involvement.  

In light of the above, the Board observes that while the 
appellant's service medical records show that the appellant 
had reported a back injury prior to his enlistment, there is 
no independent medical evidence that shows that the 
appellant's back disability pre-existed his period of 
service.  Paulson, 7 Vet. App. at 471.  The Board notes that 
the appellant's entrance examination, dated in March 1957, 
shows that at that time, the appellant's spine and other 
musculoskeletal were clinically evaluated as normal.  
Moreover, in the appellant's February 1994 hearing, the 
appellant testified that although he was involved in a car 
accident prior to his entrance into the military, at the time 
of his accident, he suffered from whiplash, but he did not 
suffer a back injury.  (T.2,3). 

The Board notes that the Court has held that without 
independent medical evidence of a pre-service disorder, the 
provisions of 38 C.F.R. § 3.303(c), relating to pre-existing 
conditions noted in service, are not sufficient to support a 
finding that a disorder pre-existed active duty based solely 
on the veteran's account of his medical history.  Paulson, 7 
Vet. App. at 471.  Accordingly, VA may not rely on the 
regulation as a substitute for the requirement of independent 
medical evidence.  Id.  Therefore, while the appellant's 
service medical records indicate that according to the 
appellant, he injured his back prior to his entrance into the 
military, the record is negative for any independent medical 
evidence which indicates that the appellant's back disability 
pre-existed his service.  Accordingly, the preponderance of 
the evidence does not establish by independent medical 
evidence that the appellant's back disability existed prior 
to his period of active duty.  

In light of the above, the next question for the Board to 
address is whether the appellant's current back disability 
was incurred in service.  In the instant case, the Board 
acknowledges that during service, the appellant was diagnosed 
with a lumbosacral strain, without joint involvement.  
Moreover, the Board further acknowledges that the appellant 
has presented evidence of a current back disability.  In the 
appellant's November 1996 VA examination, he was diagnosed 
with mild degenerative disc disease of the lumbar spine.  In 
addition, in the appellant's January 1999 VA examination, the 
appellant was diagnosed with age appropriate facet 
degeneration in the lumbar spine.  However, the Board notes 
that despite any current diagnosis of and treatment for a 
back disability, there is no competent medical evidence of 
record that establishes a nexus, or link, between any current 
back disability and the appellant's military service.  As 
previously stated, the Court has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
Rabideau, 2 Vet. App. at 141, 143.  The Board observes that 
in the appellant's January 1999 VA examination, the appellant 
was diagnosed with subjective low back pain of 30 plus years 
duration.  The Board further observes that the examiner noted 
that there were no objective physical findings or deficits, 
and that there was radiographic evidence of age appropriate 
facet degeneration in the lumbar spine.  Moreover, in the 
March 1999 addendum to the January 1999 examination report, 
Dr. H. stated that the appellant was found to have subjective 
complaints of low back pain without any objective physical 
findings or deficits.  According to Dr. H., the changes which 
were seen on the appellant's x-rays were age specific changes 
of degenerative arthritis which, in fact, did not necessarily 
correlate with the subjective complaints of back pain.  Thus, 
it was Dr. H.'s opinion that although the appellant had been 
complaining of low back pain for over 30 years, physicians 
had not been able to find a reason for objective causes of 
back pain.  Furthermore, according to Dr. H., although the 
appellant currently had degenerative arthritis of the lumbar 
spine, his arthritis was related to his age and not to his 
period of active service.  Therefore, in light of the above, 
the Board concludes that the appellant's current back 
disability was not incurred in or aggravated by service.  
Accordingly, service connection for a back disability is 
denied.  


ORDER

Service connection for a neuropsychiatric disability is 
denied.  

Service connection for a back disability is denied.  





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

